Citation Nr: 0609901	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for major affective 
disorder, major depression with psychotic features, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

The appellant, his wife and daughters.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's major affective disorder is manifested by 
difficulty sleeping, depression, a lack of interest in daily 
activities, irritability, angers, and some social isolation 
along with a Global Assessment of Functioning (GAF) score of 
50.

2.  The medical evidence does not show obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic with depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; impaired judgment; special 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected major affective 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) DC 9435 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
April 2004 that told him what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the Supplemental 
Statements of the Case (SSOCs) he was provided with specific 
information as to why his claim seeking an increased rating 
for major affective disorder was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
that would support his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, records from the Social Security 
Administration, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
any additional evidence available to help support his claim 
for an increased rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The Board initially notes that the veteran has been in 
receipt of a total compensation rating based on individual 
unemployability, effective March 25, 1998.  In addition to 
the psychiatric disability currently in issue, he has also 
been awarded service connection for a low back disability 
that is evaluated at 60 percent disabling.  

Private medical records, VA treatment records, and Social 
Security records show that the veteran has been treated for 
depression.  The veteran reported difficulty sleeping, 
problem with anxiety and stress, difficulty keeping a job and 
maintaining personal relationships.  Social Security records 
show that the veteran has been diagnosed with a severe 
anxiety disorder.

The veteran underwent a VA examination in September 1996.  
The veteran reported he had not worked in a long time.  The 
veteran was quiet but did report having difficulty dealing 
with his wife and children.  His wife reported that the 
veteran was explosive and verbally hostile towards the 
family.  The veteran was neatly groomed and dressed for the 
examination, although his wife reported that he normally does 
not take care of his personal appearance.  On examination, 
the veteran was quiet with no eye contact.  There were no 
signs of delusions, although the veteran did probably have 
some auditory hallucinations.  The veteran was oriented with 
a good memory.  He was depressed with a blunted affect.  The 
examiner noted poor judgment but a correct knowledge of right 
and wrong.  The diagnosis was major affective disorder, major 
depression with psychotic features.  The examiner indicated a 
GAF score of 51 to 60 which is indicative of moderate 
symptoms or moderate difficulty in social occupational, or 
school functioning.

The veteran was provided another VA examination in October 
1998.  The examiner noted that the veteran had no history of 
any psychiatric hospitalization.  The veteran complained of 
irritability and bad temper with his family.  On examination, 
the veteran was clean and unshaven.  He was alert and 
oriented with a depressed mood and a constricted affect.  The 
veteran had good attention, concentration, and memory.  The 
veteran had poor eye contact, but his speech was clear and 
coherent.  There were no hallucinations and no suicidal or 
homicidal ideation.  The veteran's insight and judgment were 
fair and he had good impulse control.  The diagnosis was 
dysthymia, and the examiner provided a GAF score of 70 which 
is indicative of some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The veteran had another VA examination in December 1999.  The 
veteran reported that he has not been able to work.  He 
complained of nightmares and memories of Vietnam.  On 
examination, the veteran was clean, unshaven, and 
appropriately dressed.  He was alert and oriented with a 
depressed mood and blunted affect.  The veteran avoided eye 
contact at all times.  His attention, concentration and 
memory were fair, and his speech was clear and coherent.   
There were no signs of hallucinations and no homicidal or 
suicidal ideation.  The veteran had good impulse control.  
The diagnosis was major depression and a GAF score of 60 was 
provided.

The veteran was provided another VA examination in September 
2002.  The veteran was still married and lived with his wife 
and three daughters.  The veteran reported staying at home 
most of the time, going out only to visit his mother.  He 
reported being isolated, withdrawn, and having little 
interest in getting involved in activities.  On examination, 
the veteran was casually dressed and groomed.  He was alert 
and aware with an angry facial expression and he avoided 
direct eye contact.  The veteran's speech was relevant and 
coherent.  The veteran reported that his anger and 
aggressiveness were more under control.  His affect was 
constricted and his mood was angry and sullen.  The veteran 
was oriented and had average memory and intellectual 
functioning.  His judgment was fair and his insight was 
superficial.  The diagnosis was major depression chronic with 
psychotic features, and schizoid personality features.  The 
examiner provided a GAF score of 50 which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

The veteran underwent his most recent VA examination in May 
2004.  The veteran continued to live with his wife and two of 
his children.  He reported that in the past year he has been 
feeling sad, depressed, irritable, and experiencing a loss of 
interest in daily living activities.  He also reported a lack 
of interest in sex, and an inability to concentrate.  On 
examination the veteran was appropriately dressed with 
adequate hygiene.  The veteran was spontaneous and did 
establish eye contact with the examiner.  The veteran was 
alert and in contact with reality.  The veteran's thought 
process was logical and coherent.  There was no looseness of 
association and no evidence of disorganized speech.  There 
was no evidence of delusions or hallucinations.  The veteran 
had no phobias, no obsessions, no panic attacks, and no 
suicidal ideas.  The veteran's mood was depressed and his 
affect was constricted.  The veteran was oriented and his 
memory was intact.  The veteran had normal abstraction 
capacity and fair judgment and insight.  There was no 
evidence of inappropriate behavior.  The diagnosis was major 
depressive disorder, severe, without psychotic features.  The 
examiner indicated a GAF score of 50.

Under the regulations, a 50 percent rating is warranted for 
an affective disorder when there is  "occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  38 C.F.R. § 4.130, Diagnostic Code (DC) 
9435 (2005).

Under the regulations a higher rating of 70 percent is not 
warranted unless there is disability reflecting deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the regulations to the facts in this case, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted for the veteran's major affective disorder, major 
depression with psychotic features.  The veteran does show 
some symptoms consistent with the criteria for a 70 percent 
evaluation, most notably an inability to establish and 
maintain effective relationships, and some social isolation; 
however, for the most part, the objective symptoms shown were 
consistent with not more than the currently assigned rating 
of 50 percent.  The findings of the VA examiners, were that 
the veteran had no suicidal or homicidal intent, he remained 
married and lived with his wife and daughters, and the 
evidence suggests that the veteran was able to attend to the 
requirements of daily life.  There is no medical evidence 
that the veteran suffered from obsessional rituals which 
interfered with routine activities; that his speech was 
intermittently illogical, obscure, or irrelevant; that he had 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; that 
he had impaired impulse control; or that he had spatial 
disorientation.  In fact the veteran does not exhibit many of 
the symptoms even associated with a 50 percent rating.  There 
is no evidence, for example that the veteran has 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired judgment; or impaired 
abstract thinking.  The Board notes that the veteran's GAF 
score is currently at 50 which is indicative of severe 
symptoms.  Overall, the Board finds that the level of 
disability present does not more nearly approach the criteria 
for a rating in excess of 50 percent.  38 C.F.R. §§ 4.7, 
4.130, DC 9435 (2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased evaluation for major affective 
disorder, major depression with psychotic features, currently 
rated as 50 percent disabling, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


